Case 2:16-cv-13036-GAD-SDD ECF No. 96 filed 11/19/18         PageID.2877    Page 1 of 3




                         UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

DEMAR PARKER, an individual,                                Case No.: 2:16-cv-13036
    Plaintiff,                                              Hon. Gershwin A. Drain

- vs -

CITY OF DETROIT, JEROLD BLANDING, CHRISTOPHER TOWNSON, and
MARCUS WAYS,
      Defendants.
                                                                                     /

SALVATORE PRESCOTT, PLLC                       CITY OF DETROIT LAW DEPARTMENT
Sarah S. Prescott (P70510)                     Gregory B. Paddison (P75963)
Attorney for Plaintiff                         Attorney for Defendant
105 East Main Street                           2 Woodward Ave., Ste. 500
Northville, MI 48167                           Detroit, MI 48226
(248) 679-8711                                 (313) 237-0435
prescott@salvatoreprescott.com                 paddisong@detroitmi.gov
                                                                                     /

                     STIPULATED ORDER STAYING PROCEEDINGS

         This matter having come before this Honorable Court by stipulation, and the

Court being fully advised in the premises:

         WHEREAS, Plaintiff, DEMAR PARKER, and Defendants, CITY OF DETROIT and

JEROLD BLANDING, have reached a prospective settlement in this matter resolving all

of Plaintiff’s claims against Defendants for the sum of Ninety Seven Thousand Five

Hundred Dollars and Zero Cents ($97,500.00).

         WHEREAS, the prospective settlement is subject to approval by the Detroit City

Council and if approved, will resolve the above-captioned matter in its entirety.
Case 2:16-cv-13036-GAD-SDD ECF No. 96 filed 11/19/18         PageID.2878     Page 2 of 3




      WHEREAS, the interests of economy and judicial efficiency are best served by

staying the above-captioned matter, pending an approval or rejection of the proposed

settlement, by the Detroit City Council.

      IT   IS   HEREBY ORDERED that Defendants, CHRISTOPHER TOWNSON, and

MARCUS WAYS, are hereby dismissed as parties to this action, without prejudice and

without fees or costs to any party, including, without limitation, relating to the offer

of judgment in this matter.

      IT IS FURTHERED ORDERED that the above captioned matter is hereby stayed

as to Defendants, CITY     OF   DETROIT and JEROLD BLANDING, pending approval or

rejection of the prospective settlement(s) by the Detroit City Council.

      IT   IS   FURTHER ORDERED that upon approval by the Detroit City Council,

execution of applicable Releases, and payment of settlement proceeds, the above

captioned matter shall be reinstated as to Defendants, CHRISTOPHER TOWNSON and

MARCUS WAYS, for the limited purpose of entry of an Order of Dismissal, with

prejudice, as to all Defendants.

      IT IS SO ORDERED. THIS IS NOT A FINAL ORDER, NOR DOES IT CLOSE THE CASE.

Dated:          November 19, 2018
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge
Case 2:16-cv-13036-GAD-SDD ECF No. 96 filed 11/19/18   PageID.2879   Page 3 of 3




I STIPULATE TO THE ENTRY OF THE ABOVE ORDER.

/s/   Sarah S. Prescott                  /s/   Gregory B. Paddison
      Sarah S. Prescott (P70510)               Gregory B. Paddison (P75963)
      Attorney for Plaintiff                   Attorney for Defendants
